DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-25, 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsutani et al. (US 2010/0127665 A1).
In regards to claim 22, Mitsutani discloses, in figure 1, a vehicle (Par 0020) comprising: a basic structure (Fig. 1); and coupled to the basic structure, a plurality of power sources (10-1, 10-2, 10-3); a propulsion system (output of 30-1 and 30-2) including a plurality of electric motors (32-1, 32-2) configured to power a plurality of propulsors to generate propulsive forces that cause the vehicle to move (Par 0045-0048); and power distribution circuitry (100) configured to deliver direct current (DC) electric power from the plurality of power sources (10-1, 10-2, 10-3) to the plurality of electric motors (32-1, 32-2), the power distribution circuitry including: a plurality of DC-to-DC converters (12-1, 12-2) configured to input the DC electric power from the plurality of power sources and deliver voltage-regulated outputs to the plurality of electric motors (Par 0042, 0047-0049); a plurality of bypass switches (11-1, 11-2) connected in parallel with respective ones of the plurality of DC-to-DC converters (12-1, 12-2; Par 0040-0041); and power control circuitry (42) configured to control a bypass switch to circumvent a DC-to-DC converter, responsive to a fault or failure at the DC-to­ DC converter (Par 0050).
In regards to claim 23, Mitsutani discloses, in figure 1, the vehicle of claim 22, wherein the plurality of propulsors include one or more of rotors, propellers or wheels (Par 0045). 
In regards to claim 24, Mitsutani discloses, in figure 1, the vehicle of claim 22, wherein the DC-to-DC converter includes: a transformer (85) including a primary coil (primary coil of 85) and a secondary coil (secondary coil of 85) wound around a transformer core (Par 0070), and isolated from one another but magnetically coupled by the transformer core (Par 0070); and a plurality of high-frequency power converters (84, 86) including a first high-frequency power converter (86) coupled to the primary coil of the transformer (Par 0070), and a second high­ frequency power converter (84, 82) coupled to the secondary coil of the transformer (Par 0069-0070).
In regards to claim 25, Mitsutani discloses, in figure 1, the vehicle of claim 22, wherein the DC-to-DC converter (12-1) has inputs including a positive input (PL1) and a negative input (NL1; Par 0052), and outputs including a positive output (MPL) and a negative output (MNL), and the bypass switch (11-1) includes a single pole switch pair that connects the positive input to the positive output, and connects the negative input to the negative output (Par 0041, 0043).
In regards to claim 28, Mitsutani discloses, in figure 1, a method of managing power in a vehicle (Par 0020), the method comprising: providing the vehicle including a plurality of power sources (10-1, 10-2, 10-3), a propulsion system (output of 30-1 and 30-2) including a plurality of electric motors (32-1, 32-2) configured to power a plurality of propulsors to generate propulsive forces that cause the vehicle to move (Par 0045-0048), and power distribution circuitry (100) electrically coupling the plurality of power sources (10-1, 10-2, 10-3) to the plurality of propulsors; and delivering direct current (DC) electric power from the plurality of power sources to the plurality of electric motors (32-1, 32-2) via the power distribution circuitry that includes: a plurality of DC-to-DC converters (12-1, 12-2) inputting the DC electric power from the plurality of power sources and delivering voltage-regulated outputs to the plurality of electric motors (Par 0042, 0047-0049); a plurality of bypass switches (11-1, 11-2) connected in parallel with respective ones of the plurality of DC-to-DC converters (12-1, 12-2; Par 0040-0041); and power control circuitry (42) controlling a bypass switch to circumvent a DC-to­ DC converter, responsive to a fault or failure at the DC-to-DC converter (Par 0050).
In regards to claim 29, Mitsutani discloses, in figure 1, the method of claim 28, wherein providing the vehicle includes providing the vehicle in which the DC-to-DC converter includes: a transformer (85) including a primary coil (primary coil of 85) and a secondary coil (secondary coil of 85) wound around a transformer core (Par 0070), and isolated from one another but magnetically coupled by the transformer core (Par 0070); and a plurality of high-frequency power converters (84, 86) including a first high-frequency power converter (86) coupled to the primary coil of the transformer (Par 0070), and a second high­ frequency power converter (84, 82) coupled to the secondary coil of the transformer (Par 0069-0070).
In regards to claim 30, Mitsutani discloses, in figure 1, the method of claim 28, wherein providing the vehicle includes providing the vehicle in which the DC-to-DC converter (12-1) has inputs including a positive input (PL1) and a negative input (NL1; Par 0052), and outputs including a positive output (MPL) and a negative output (MNL), and the bypass switch (11-1) includes a single pole switch pair that connects the positive input to the positive output, and connects the negative input to the negative output (Par 0041, 0043).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsutani et al. (US 2010/0127665 A1) in view of Yoshimoto et al. (US 2011/0273136 A1).
In regards to claim 1, Mitsutani discloses, in figure 1, a vehicle (Par 0020) comprising: a basic structure (Fig. 1); and coupled to the basic structure, a plurality of power sources (10-1, 10-2, 10-3); a propulsion system (output of 30-1 and 30-2) including a plurality of electric motors (32-1, 32-2) configured to power a plurality of propulsors to generate propulsive forces that cause the vehicle to move (Par 0045-0048); and power distribution circuitry (100) configured to deliver direct current (DC) electric power from the plurality of power sources (10-1, 10-2, 10-3) to the plurality of electric motors (32-1, 32-2), the power distribution circuitry including a plurality of DC-to-DC converter (12-1, 12-2) assemblies configured to input the DC electric power from the plurality of power sources and deliver voltage­ regulated outputs to the plurality of electric motors (Par 0042, 0047-0049), a DC-to-DC converter (12-2) assembly operatively coupled to multiple ones of the plurality of power sources (10-1, 10-2, 10-3) and multiple ones of the plurality of electric motors (Par 0042, 0045-0048), but does not disclose the DC-to-DC converter assembly including a multiple-input and multiple-output (MIMO) transformer with a single transformer core.
However, Yoshimoto discloses, in figure 1, the DC-to-DC converter (1A) assembly including a multiple-input and multiple-output (MIMO) transformer (14) with a single transformer core (Par 0004, Par 0035).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitsutani to incorporate the teachings of Yoshimoto by including the DC-to-DC converter assembly including a multiple-input and multiple-output (MIMO) transformer with a single transformer core in order to provide an electric power converter capable of accomplishing a small size in its entirety (Yoshimoto; Par 0005).
In regards to claim 2, Mitsutani in view of Yoshimoto disclose the vehicle of claim 1. Mitsutani further discloses, in figure 1, wherein the plurality of propulsors include one or more of rotors, propellers or wheels (Par 0045).
In regards to claim 3, Mitsutani in view of Yoshimoto disclose the vehicle of claim 1. Yoshimoto further discloses, in figure 1, wherein the MIMO transformer (14) further includes multiple primary coils (141a, 141b) and multiple secondary coils (142a, 142b) wound around the single transformer core (14), and isolated from one another but magnetically coupled by the single transformer core (Par 0004, 0035).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitsutani to incorporate the teachings of Yoshimoto by including wherein the MIMO transformer further includes multiple primary coils and multiple secondary coils wound around the single transformer core, and isolated from one another but magnetically coupled by the single transformer core in order to provide an electric power converter capable of accomplishing a small size in its entirety (Yoshimoto; Par 0005).
In regards to claim 12, Mitsutani discloses, in figure 1, a method of managing power in a vehicle (Par 0020), the method comprising: providing the vehicle including a plurality of power sources (10-1, 10-2, 10-3), a propulsion system (output of 30-1 and 30-2) including a plurality of electric motors (32-1, 32-2) configured to power a plurality of propulsors to generate propulsive forces that cause the vehicle to move (Par 0045-0048), and power distribution circuitry (100) electrically coupling the plurality of power sources (10-1, 10-2, 10-3) to the plurality of propulsors (32-1, 32-2); and delivering direct current (DC) electric power from the plurality of power sources (10-1, 10-2, 10-3) to the plurality of electric motors (32-1, 32-2) via the power distribution circuitry that includes a plurality of DC-to-DC converter (12-1, 12-2) assemblies inputting the DC electric power from the plurality of power sources and delivering voltage-regulated outputs to the plurality of electric motors (Par 0042, 0047-0049), a DC-to-DC converter (12-2) assembly operatively coupled to multiple ones of the plurality of power sources (10-1, 10-2, 10-3) and multiple ones of the plurality of electric motors (Par 0042, 0045-0048), but does not disclose the DC-to-DC converter assembly including a multiple-input and multiple-output (MIMO) transformer with a single transformer core.
However, Yoshimoto discloses, in figure 1, the DC-to-DC converter (1A) assembly including a multiple-input and multiple-output (MIMO) transformer (14) with a single transformer core (Par 0004, Par 0035).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitsutani to incorporate the teachings of Yoshimoto by including the DC-to-DC converter assembly including a multiple-input and multiple-output (MIMO) transformer with a single transformer core in order to provide an electric power converter capable of accomplishing a small size in its entirety (Yoshimoto; Par 0005).
In regards to claim 13, Mitsutani in view of Yoshimoto disclose the method of claim 12. Yoshimoto further discloses, in figure 1, wherein providing the vehicle includes providing the vehicle in which the MIMO transformer (14) further includes multiple primary coils (141a, 141b) and multiple secondary coils (142a, 142b) wound around the single transformer core (14), and isolated from one another but magnetically coupled by the single transformer core (Par 0004, 0035).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitsutani to incorporate the teachings of Yoshimoto by including wherein providing the vehicle includes providing the vehicle in which the MIMO transformer further includes multiple primary coils and multiple secondary coils wound around the single transformer core, and isolated from one another but magnetically coupled by the single transformer core in order to provide an electric power converter capable of accomplishing a small size in its entirety (Yoshimoto; Par 0005).
Allowable Subject Matter
Claims 4-11, 14-21, 26-27, 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEX W LAM/               Examiner, Art Unit 2842      
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842